DETAILED ACTION

Status of the Application
	In response filed on December 6, 2021, the Applicant amended claims 1, 3, 4, 8, 9, 12, and 17-19; and cancelled claims 13 and 14.  Claims 1-4, 6-12, and 16-20 are pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant has amended the claims to correct informalities identified in the previous action. These objections have been withdrawn accordingly. 

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1-4, 6-12, and 16-20 under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 1-4, 6-12, and 16-20 under 35 U.S.C. 101 have been maintained accordingly.

Applicant specifically argues that 
1)	“Applicant submits that the claims recite a specific manner of determining an installment payment term plan based on past cardholder behavior (e.g., usage), which provides a specific improvement over prior systems. Specifically…provides an improvement in payment technology…As described in the Subject Application, conventional installment payments require that an installment payment be paid with currency….improves fiat currency payment network functionality to include non-fiat currency payments…Therefore, Applicant submits that the claims, supported by the Subject Application, recite a technique for facilitating and providing installment payments for a purchase with future reward point accrual that is integrates the purported abstract idea into a practical application via a computerized payment network; and this practical application imposes meaningful limits on the purported judicial exception such that one of ordinary skill in the art would recognize the claimed invention as providing the improvement.”

Examiner respectfully disagrees with Applicant’s first argument. 
	Example 37 is directed to an improved graphical user interface. Nothing analogous to an improved graphical user interface is found in the instant invention. Reciting a “specific manner” of doing something is not, by itself, a qualifier for eligibility. Reciting an invention that is an not an improvement in technology. The business process may be improved, but the computer or associated technology are not improved in any way. The recited computers/servers are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer and/or serve merely to generally link the use of the judicial exception to a particular technological environment or field of use (e.g., credit card networking environments). Technology is not being improved by enabling redemption of reward points to installment payments, or by determining payment plans based on average monthly points earned by the payer. In other words, no technical improvement is realized as a result of implementing the idea with the claimed servers, which amount to general purpose computers and/or a requirement to implement the idea within a particular environment.
	 
Applicant specifically argues that 
2)	“Similar to the additional elements recited in the claims in DDR Holdings, the inclusion of the payment server (and its accompanying functionality) recited in the instant claims modify conventional payment technology (e.g., installment payment offerings over a fiat currency payment network) via an unconventional arrangement to allow communications/determinations that allow for future accrual of reward points to be used to make an installment payment. Indeed, the recited payment server (and its accompanying functionality) is unconventional in installment payments and is an improvement in payment technology because the claims allow for payment using non-currency (e.g., reward points) even when the non-currency does not yet exist and it predicated on a prediction of future cardholder behavior based on the cardholder's past behavior (i.e., using past cardholder behavior to predict future non-currency accrual that allow users to make non-currency installment payments).”


Examiner respectfully disagrees with Applicant’s second argument. 
The method 800 depicted in the flow diagram may be executed by a server system, for example, the payment server 112. Operations of the flow diagram 800, and combinations of operation in the flow diagram 800, may be implemented by, for example, hardware, firmware, a processor, circuitry and/or a different device associated with the execution of software that includes one or more computer program instructions. The operations of the method 800 are described herein with help of the payment server 112. It is noted that the operations of the method 800 can be described and/or practiced by using a system other than the payment server 112.” Paragarph [0132] further states that “Various embodiments of the invention, as discussed above, may be practiced with steps and/or operations in a different order, and/or with hardware elements in configurations, which are different than those which, are disclosed. Therefore, although the invention has been described based upon these exemplary embodiments, it is noted that certain modifications, variations, and alternative constructions may be apparent and well within the spirit and scope of the invention.” Clearly, the claimed invention does not rely upon an unconventional arrangement of servers to realize an improvement over conventional payment environments and/or in order to implement the recited abstract idea.


Claim Interpretation
	Claim 19  does not comprise elements that invoke special interpretation under 35 U.S.C. 112(f) as the claim limitations do not use the term “means” or “step”, and because the elements “installment payment module configured to” and “pay by reward module configured to” and “communications interface configured to” do not quality as “generic placeholders” because these elements are expressly required to be comprised within a payment server. As such, these elements cannot be anything, as they must be either hardware and/or software within a server.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-4, 6-14, and 16-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 1-4, 6-11, and 20 is/are drawn to methods (i.e., a process), while claim(s) 12-14 and 16-19 is/are drawn to servers (i.e., a machine/manufacture). As such, claims 1-4, 6-14, and 16-20 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 12 (representative of independent claim(s) 1 and 19) recites/describes the following steps; 
receiving…a request for an installment payment for a purchase amount, the installment payment to be paid at least partially from reward points available with a payment card of a cardholder; 
determining an installment amount of reward points required to be maintained in each installment of the installment payment by: converting the purchase amount into an equivalent value of reward points, the equivalent value of reward points being a required number of reward points worth the purchase amount for a payment of the purchase amount; 
obtaining, from an issuer…associated with the payment card of the cardholder, a history of reward point accrual of the cardholder; 
from the history of reward point accrual of the cardholder obtained from the issuer… determining an average amount of points earned in each unit of time over a period of time, wherein the  unit of time corresponds to an installment; 
determining a maximum amount of reward points for each installment of the installment payment by dividing the equivalent value of reward points of the purchase amount by a possible number of installments; 
accessing…one or more payment term plans provided by the issuer…for the installment payment, wherein a payment term plan of the one or more payment term plans comprises the installment amount of reward points required to be maintained in each installment of the installment payment, wherein accessing the one or more payment term plans comprises facilitating determination of the one or more payment term plans via communication with the issuer…based at least on the required number of reward points worth the purchase amount, total reward points available with the payment card, and card usage criteria of the payment card including at least the determined installment amount of rewards points required to be maintained in each installment of the installment payment, 
wherein the communication with the issuer…comprises: sending…the request for the installment payment and the required number of reward points worth the purchase amount to the issuer…and receiving the one or more payment term plans from the issuer…and after receiving the one or more payment term plans from the issuer…sending the one or more payment term plans to the cardholder

These steps, under its broadest reasonable interpretation, describe or set-forth enabling a customer to make installment payments using cardholder reward points, determining installment payment plans based on an installment amount of reward points required to be maintained in a fundamental economic principle or practice and/or commercial or legal interactions and/or a  marketing or sales activity or behavior. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 12 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 1 and 19 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“computer-implemented…by a server system associated with a payment network” (claim 1)
to/from/with “an issuer server
“by the server system” (claims 2, 11)
“enabling an issuer server…to send” (claim 3)
“via an issuer server” (claim 4)
“sending…to an issuer server…from the issuer server” (claims 8, 9)
“a payment server in a payment network, comprising: a memory comprising stored instructions; and a processor configured to execute the stored instructions” (claim 12)
“the processor is further configured to perform enabling an issuer server to” (claim 13, 14, 17, 18)
“a payment server in a payment network, comprising: an installment payment module configured…a pay by reward module configured to…a communication interface configured to…to an issuer server associated with the cardholder… from the issuer server…via the issuer server” (claim 19)

The requirement to execute the claimed steps/functions using “computer-implemented…by a server system associated with a payment network” (claim 1) and/or “by the server system” (claims 2, 11) and/or “enabling an issuer server…to send” (claim 3) and/or “sending…to an issuer server…from the issuer server” (claims 8, 9) and/or “a payment server in a payment network, comprising: a memory comprising stored instructions; and a processor configured to execute the stored instructions” (claim 12) and/or “the processor is further configured to perform enabling an issuer server to” (claim 13, 14, 17, 18) and/or “a payment server in a payment network, comprising: an installment payment module configured…a pay by reward module configured to…a communication interface configured to…to an issuer server associated with the cardholder… from the issuer server…via the issuer server” (claim 19) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of  to/from/with “an issuer server” (claims 1, 12, and 19)  “enabling an issuer server…to send” (claim 3) and/or “sending…to an issuer server…from the issuer server” (claims 8, 9) and/or “to an issuer server associated with the cardholder… from the issuer server…via the issuer server” (claim 19) additionally serves merely to generally link Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 6, 7, 13, and 20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 6, 7, 13, and 20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “computer-implemented…by a server system associated with a payment network” (claim 1) and/or “by the server system” (claims 2, 11) and/or “enabling an issuer server…to send” (claim 3) and/or “sending…to an issuer server…from the issuer server” (claims 8, 9) and/or “a payment server in a payment network, comprising: a memory comprising stored instructions; and a processor configured to execute the stored instructions” (claim 12) and/or “the processor is further configured to perform enabling an issuer server to” (claim 13, 14, 17, 18) and/or “a payment server in a payment network, comprising: an installment payment module configured…a pay by reward module configured to…a communication interface configured to…to an issuer server associated with the cardholder… from the issuer server…via the issuer server” (claim 19) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of to/from/with “an issuer server” (claims 1, 12, and 19)  and/or “enabling an issuer server…to send” (claim 3) and/or “sending…to an issuer server…from the issuer server” (claims 8, 9) and/or “to an issuer server associated with the cardholder… from the issuer server…via the issuer server” (claim 19) additionally serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and generally link the abstract idea to a particular technological environment or field of use.


The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).



Indication of Potentially Allowable Subject Matter

	Independent claims 1, 12, and 19 would be allowable if rewritten or amended to overcome their respective the rejection(s) under 35 U.S.C. 101 and to address the objections set forth in this Office action.
Similarly, dependent claims 2-4, 6-11, 13, 14, 16-18, and 20 would each be allowable if rewritten to overcome their respective rejection(s) under 35 U.S.C. 101 and/or to address the objections set forth in this Office action; and to include all of the limitations of the base claim and any intervening claims (and to address rejections of their respective independent claims under 35 U.S.C. 101).

The following is an examiner’s statement of reasons for indication of potentially allowable subject matter: 
The closest prior art of record is Neemann et al. (United States Patent Application Publication Number: US 2006/0004629); Phillips et al. (United States Patent Application Publication Number: US 2011/0034238); Eden et al. (United States Patent Application Publication Number: US 2014/0207550); Don et al. (United States Patent Application Publication Number: US 2015/0278948); Friedman et al. (United States Patent Application Publication Number: US 20060015428); Isaacson et al. (United States Patent Application  Miller et al. (United States Patent Application Publication Number: US 2019/0311360); and “MasterCard to let shoppers pay off card transactions in instalments” (published January 19, 2016 on Finextra.com)

Neeman discloses providing user with the option to make installment payments using reward points, and the determination/selection of a predetermined number of points to be redeemed on a periodic basis as part of an installment payment plan.
Phillips discloses determining different (e.g., more expensive) goods/services for purchase based on average loyalty point levels over time.
Eden teaches having a user approve information installment details before setting it or more specifically as recited in the claims sending a notification for an approval and upon receiving the approval of the cardholder setting the information. Eden further discusses financing terms that are based on payment history. 
Don teaches interfaces that show installments and determining a number of required installments.
Friedman teaches determining a user’s average monthly account balance to determine a payment amount and number of monthly payments required to make installment payments ([0034]).
Isaacson teaches determining a user’s monthly disposable income amount and determining a repayment plan options comprising repayment values less than the user’s monthly disposable income and corresponding numbers of months ([0045]).
Miller teaches determining installment payment plans based on a user’s deposit cycles and average daily balance.
“MasterCard to let shoppers pay off card transactions in instalments” teaches making installment payments for credit card purchases.

As per Claims 1, 12, and 19, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest “determining an installment amount of reward points required to be maintained in each installment of the installment payment by…from the history of reward point accrual of the cardholder obtained from the issuer… determining an average amount of points earned in each unit of time over a period of time, wherein the  unit of time corresponds to an installment” and then “facilitating determination of the one or more payment term plans via communication with the issuer server based at least on…card usage criteria of the payment card including at least the determined installment amount of rewards points required to be maintained in each installment of the installment payment”. Determining a monthly account balance is not equivalent to determining an average amount of points earned in each unit of time over a period of time, wherein the  unit of time corresponds to an installment. Furthermore, while the remaining individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight.
  Claims 2-4, 6-11, 13, 14, 16-18, and 20 depend upon claims 1 or 12 and have all the limitations of claims 1 or 12 and would be allowable for the same reason.  

Conclusion

	No claim is allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621